Citation Nr: 0510178	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-29 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability of the left eye.

2.	Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel
INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April 1971 to July 1975. 

This matter arises before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claim seeking 
entitlement to service connection for a lung disability, 
characterized as due to exposure to asbestos, and determined 
that the veteran had not submitted new and material evidence 
in order to reopen his claim of service connection for a 
disability of the left eye, characterized as defective vision 
and the residuals of a left eye injury.

The veteran appeared and testified on appeal before the 
Decision Review Officer in March 2004.

The appeal is hereby REMANDED. VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.	The veteran did not appeal the RO's May 1989 rating 
decision, which had denied his claim of entitlement to 
service connection for disability of the left eye.

2.	Evidence submitted subsequent to the May 1989 decision 
regarding the veteran's claim of service connection for left 
eye disability by itself or when considered with previous 
evidence of record, relates to an un-established fact 
necessary to substantiate the claim, and is not cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and raises a reasonable possibility of substantiating the 
claim.



CONCLUSION OF LAW

1.	The RO's May 1989 decision was final as to the claim for 
disability of the left eye. 38 U.S.C.A. § 4005 (now codified 
as 38 U.S.C.A. § 7105 (West 2002)); 38 C.F.R. § 19.192 (now 
codified as 38 C.F.R. § 20.1103 (2004)).

2.	New and material evidence sufficient to reopen the 
veteran's claim of service connection for left eye disability 
has been submitted. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that upon entrance 
into service he had vision of 20/100 in the left eye. In July 
1971, he was seen for a tear of the retina near the disc. In 
February 1972, the veteran was again seen for scarring of the 
retina. The veteran complained of blurred vision for the past 
nine months. The examiner stated that the veteran had 
amblyopia with no ocular pathology. 

In February 1975, the veteran was examined after an incident 
where hot hydraulic fluid splashed onto his eye. No ocular 
pathology was found at that time. At his separation 
examination, the veteran had visual acuity of 20/400 distant 
and 20/200 near vision in the left eye. This was stated to be 
due to amblyopia. 

VA conducted an eye examination in December 1988. The veteran 
was noted to have possible amblyopia with a tilted disc in 
the left eye, which was thought to be congenital. The 
examiner also noted a history of peripheral retinal hole in 
the left eye, which was treated. The veteran also reported 
the history of being hit in the eye by a hydraulic hose and 
having it splashed with hydraulic fluid. He also stated that 
he was involved in an automobile accident in 1980 and after 
that underwent some laser therapy to the left eye. The 
veteran's vision in the left eye was recorded to be count 
fingers at four feet.
Since then, the veteran has submitted several statements 
recounting his hydraulic hose injury during service. The 
veteran indicated that he was assigned to operate a hydraulic 
stand when the hose blew off the tester, packing 1800-2000 
lbs of pressure, and hitting him directly across the top of 
his left eye, knocking his glasses off, and knocking him to 
the ground. Hydraulic fluid, which was reportedly hot, 
squirted directly into his eye. He indicated that immediately 
afterwards he was dazed and his eye began to hurt. There was 
a little blood inside the eye and about 15-20 minutes later 
he went to the base hospital for treatment and the fluid was 
flushed from his eye and he was given a patch to put over the 
eye for two to three days. He indicated that after the patch 
was removed, his left eye vision was blurred and sensitive to 
light, causing him to need to run water over it, even in the 
present. The veteran reported that his current left eye 
vision is blurred and he believes he is legally blind in that 
eye.

The veteran testified at his March 2004 hearing before the 
Decision Review Officer that he was recently treated by Dr. 
B., at the Immanuel Medical Center for his eye. The veteran 
indicated that after examining him, the physician told him 
that that he could not say definitely without more 
information if the impact from the hydraulic hose would cause 
the veteran's injury or not. However, he also indicated that 
the physician told him that the hot hydraulic fluid, for 
sure, could have done some nerve damage.  

Subsequent to the hearing, the RO submitted several requests 
for medical evidence from Dr. B. The documents sent to the RO 
in response to the request indicated that in November 2003, 
the physician diagnosed the veteran's condition as likely 
keratoconus. The physician noted occluded views through the 
lens that were significant, with dim reflex.


Law and Analysis

In May 1989, the RO considered the veteran's claim of service 
connection for a left eye disability. Evidence on file at the 
time showed that in December 1988, the veteran was examined 
and diagnosed with amblyopia and a tilted disc with no ocular 
pathology. The veteran reported his hydraulic hose injury, 
but the examiner believed the disability was congenital. 
Consequently, the RO denied service connection for the left 
eye disability, as the medical evidence did not show that the 
disability was incurred in or aggravated by service.

The veteran was notified of that decision, as well as his 
appellate rights; however, a Notice of Disagreement (NOD) was 
not received with which to initiate the appellate process. 
Accordingly, that decision became final. 38 U.S.C.A. § 4005 
(now codified as 38 U.S.C.A. § 7105 (West 2002)); 38 C.F.R. 
19.192 (now codified as 38 C.F.R. 20.1103 (2004)). Once the 
decision is final, the appellant's claims may not be reopened 
and reviewed unless new and material evidence is submitted by 
or on behalf of the appellant. 38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156 (2004).

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105 (West 2002). The exception to this rule is 38 U.S.C.A. § 
5108 which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the VA shall reopen the claim and review the 
former disposition of the claim. When an appellant seeks to 
reopen a final decision based on new and material evidence, 
the Board must first determine whether the appellant has, in 
fact, presented new and material evidence under 
38 C.F.R. § 3.156. What the RO may have determined in this 
regard is irrelevant. Barnett v. Brown, 83 F.3d 1380, 1383 
(1996).

New evidence means existing evidence which has not previously 
been submitted to VA decision makers. Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2004).

Evidence added to the record, since the RO's May 1989 
decision consists of the veteran's statements that recount 
his hydraulic hose injury and report his current condition; 
the transcript of the veteran's hearing in March 2004, in 
which he testified that Dr. B. told him that the hot 
hydraulic fluid could have done some nerve damage; and the 
medical report from Dr. B., which diagnoses the veteran with 
keratoconus of the left eye, a diagnosis that had not been 
previously given to the veteran.  The evidence added to the 
record after May 1989 offers a new diagnosis for the 
veteran's condition. The new evidence showing is sufficient 
to warrant a reopening of the claim.

Such evidence is new in the sense that it has not previously 
been before VA decision makers. It is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled provides competent medical evidence of a 
different diagnosis of the veteran's condition. Accordingly, 
it is new and material, and thus sufficient, to reopen the 
veteran's claim of entitlement to service connection for a 
left eye disability. To that extent, the appeal is granted.


ORDER

New and material evidence having been submitted, the request 
to reopen the claim of entitlement to service connection for 
a left eye disability is granted.


REMAND

In light of the foregoing decision, the VA may proceed to 
evaluate the merits of the claim of entitlement to service 
connection for the left eye disability. Elkins v. West, 12 
Vet. App. 209, 218-19 (1999). However, it would be premature 
for the Board to take such action prior to the RO, as it 
could result in prejudice to the veteran's claim. Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC No. 16-92.

The issue of service connection for a left eye disability 
requires evidence that demonstrates the disability was the 
result of disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1132, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004). 
The veteran therefore requires an examination to determine 
the nature of his current disability and to determine whether 
the disability bears a service-connectable relationship to 
his service.

The veteran is also seeking service connection for his lung 
disability, characterized as due to exposure to asbestos. To 
receive service connection for lung disability, he will need 
to demonstrate that this disability was the result of 
disease, injury, or an incident incurred in or aggravated by 
his service as well. 38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 
1132, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159 
(2004).

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is obligated to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim. 38 
U.S.C.A. §§ 5103, 5103A (West 2002). The VA's duty to assist 
requires that the veteran be afforded a VA examination with 
respect to his disability, which takes into account the 
records of the veteran's prior medical history as well as his 
current disability status before a decision concerning his 
appeal can be made. See Pond v. West, 12 Vet. App. 341, 346 
(1999); Moore v. Derwinski, 1 Vet. App. 401, 405 (1991). 

In regards to his lung disability, the veteran submitted 
several letters, which indicated that during service he 
worked as an aerospace ground equipment repairman. He 
indicated that he was responsible for maintaining and 
repairing the aerospace ground equipment and that this 
equipment was often insulated with asbestos for noise and 
heat control. The engine exhaust equipment was also wrapped 
in asbestos and the buildings the veteran indicated he worked 
in often were insulated with asbestos as well. In order to 
gain access to the damaged parts, the veteran claimed that in 
most instances, he had to tear into the asbestos coverings to 
locate the damaged area. At his March 2004 hearing, he 
indicated that during repair jobs, he had to remove the old 
asbestos coverings to replace them with new coverings, and 
that this often released dust particles into the air. He 
indicated that he was not tested for asbestos exposure during 
service.

The veteran has not been given an examination that offered a 
nexus opinion as to his claimed disability of the lungs, 
characterized as due to asbestos exposure. Therefore, the 
veteran should be accordingly given one as well.

Thus, the Board is of the opinion that further development of 
the record is warranted prior to final appellate 
consideration of both service connection issues. The veteran 
should be afforded complete and contemporaneous medical 
examinations to determine the nature, extent, and severity of 
his claimed disabilities. 

Accordingly, the case is remanded for the following actions:

1.	Schedule the veteran for an examination with a 
review of the claims folder, to determine the 
nature, etiology, and extent of the veteran's 
disability of the left eye, characterized as 
defective vision and the residuals of a left eye 
injury. The claims folder must be made available 
to the examiner for review, and the examiner 
must verify that it has, in fact, been reviewed.

a.	The examiner must state the diagnoses of 
all disorders of the left eye the veteran 
currently has.
b.	For each diagnosis reported in response to 
item a, above, the examiner must render an 
opinion as to whether it is at least as 
likely as not (i.e., probability 50 percent 
or greater) that the disability is the 
result of a disease or injury the veteran 
had in service.
c.	Each diagnosis should include a specific 
statement as to whether the veteran's 
hydraulic hose injury during service caused 
the disabling condition or caused an 
increase in the severity of the disabling 
condition.

2.	Schedule the veteran for an examination with a 
review of the claims folder, to determine the 
nature, etiology, and extent of the veteran's 
lung disability, characterized as due to 
exposure to asbestos. The claims folder must be 
made available to the examiner for review, and 
the examiner must verify that it has, in fact, 
been reviewed.

a.	The examiner must state the diagnoses of 
all disorders of the lung the veteran 
currently has.
b.	For each diagnosis reported in response to 
item a, above, the examiner must render an 
opinion as to whether it is at least as 
likely as not (i.e., probability 50 percent 
or greater) that the disability is the 
result of a disease, injury, or incident 
the veteran had in service.
c.	Specifically, the examiner must render an 
opinion as to whether the veteran's lung 
condition is consistent with the claimed 
in-service exposure to asbestos from 
working on aircraft equipment containing 
asbestos components and from claimed 
exposure to buildings lined with asbestos.

3.	When all of the foregoing actions have been 
completed, undertake any other indicated 
development and then readjudicate the issues of 
entitlement to service connection for a lung 
disability and a left eye disability. If the 
benefits sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond. Thereafter if otherwise 
in order, the case should be returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of the remanded issue. It must be 
emphasized, however, that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


